Exhibit 10.1 Purchase OPTION AGREEMENT THIS PURCHASE OPTION AGREEMENT (this “Agreement” ) dated effective October 4, 2016 (the “ Effective Date ”). BETWEEN: LAZARUS MINING LLC , a limited liability company organized under the laws of the State of Nevada (the “ Vendor ”), - and - DEL TORO SILVER CORP and/or its assigns, a corporation incorporated under the laws of the Nevada (as applicable, “ DTOR” ). RECITALS: A. The Vendor is the owner of One Hundred percent (100%) of the right, title, and interest in and to the six (6) unpatented BLM mining claims, together with all of the equipment, improvements, structures, supplies, and inventory located on the mining claims, all as situated in Sierra County, California, as set out in SchedulesA and B hereto (collectively, the “ Mining Claims ”). C. The Vendor and DTOR wish to enter into this Agreement providing for the Purchase Option (as defined below) and the sale of the Mining Claims from the Vendor to DTOR, in accordance with this Agreement. THEREFORE , in consideration of One Hundred United States Dollars ($100) paid on the Effective Date by DTOR to the Vendor (“ Option Fee ”), plus the mutual covenants and agreements set out in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: ARTICLE 1 definitions and principles of interpretation Definitions Whenever used in this Agreement, the following words and terms have the meanings set out below: “ Affiliate ” of any Person means, at the time such determination is being made, any other Person controlling, controlled by or under common control with such first Person, in each case, whether directly or indirectly, and “ control ” and any derivation thereof means the possession, directly or indirectly, of the power to direct or significantly influence the management and business or affairs of a Person whether through the ownership of voting securities or otherwise; “ Agreement ” means this option agreement, including all schedules to, and all amendments or restatements of, as permitted, and references to “ Article ” or “ Section ” mean the specified Article or Section of this Agreement; “
